PER CURIAM.
We reverse summary final judgment entered in favor of Arvida Realty Sales and against the Siders. We do this because genuine issues of material fact exist which preclude disposing of this case at the summary judgment stage, as a matter of law. Holl v. Talcott, 191 So.2d 40 (Fla.1966). The pending issue concerns whether there was a negligent misrepresentation made by the broker as to the actual square footage of the lot. See Atlantic National Bank of Florida v. Vest, 480 So.2d 1328 (Fla. 2nd DCA 1985) and Miller v. Sullivan, 475 So.2d 1010 (Fla. 1st DCA 1985).
The case is therefore REVERSED and REMANDED.
LETTS, WALDEN and WARNER, JJ., concur.